     Case 8:19-cv-01553-NPM Document 33 Filed 05/06/20 Page 1 of 2 PageID 693



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JERRY WILSON,

        Plaintiff,

v.                                                   Case No:       8:19-cv-1553-T-NPM

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                           ORDER

        On May 6, 2020, the Court held a hearing on the Amended Motion to Dismiss Case

(Doc. 28). In the amended motion, the Commissioner contends Plaintiff Jerry Wilson did

not timely submit his portion of the Joint Memorandum, even after three extensions of

time. (See Docs. 18, 22, 24, 26). At the hearing, Plaintiff’s counsel represented he had

submitted his portion of the Joint Memorandum to the Commissioner on April 25, 2020.

Relying on this representation, the Court denies the Amended Motion to Dismiss and

briefly extends the remaining deadlines.

        Accordingly, it is hereby ORDERED:

        (1)     The Amended Motion to Dismiss Case (Doc. 28) is DENIED.

        (2)     The proposed Joint Memorandum by Commissioner is due to Plaintiff by

                June 3, 2020. The parties shall confer by June 17, 2020 and file a single

                Joint Memorandum by July 15, 2020.
  Case 8:19-cv-01553-NPM Document 33 Filed 05/06/20 Page 2 of 2 PageID 694



      DONE and ORDERED in Fort Myers, Florida on May 6, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     -2-
